J-A22033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellee

                     v.

KWILSON COLEMAN

                          Appellant                  No. 1415 MDA 2019


        Appeal from the Judgment of Sentence entered April 4, 2019
               In the Court of Common Pleas of York County
             Criminal Division at No: CP-67-CR-0000448-2009


BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY STABILE, J.:                      FILED NOVEMBER 19, 2020

      Appellant, Kwilson Coleman, appeals from the judgment of sentence

imposed in the Court of Common Pleas of York County on April 4, 2019,

following Appellant’s conviction, upon retrial, of first-degree murder.

Appellant challenges the sufficiency of evidence, the weight of the evidence,

the legality of his sentence, and an evidentiary ruling. Upon review, we affirm.

      This case stems from a murder that occurred in York City in the early

morning hours of Friday, November 27, 2008, when Appellant was 17 years

old. Although the facts will be discussed in greater detail herein, for context

we repeat here an abridged version included in the Commonwealth’s

memorandum of law in support of sentencing recommendations.

      [Appellant] shot the victim, Greg Wright, multiple times after the
      victim tried to rob a third person. Four bullets struck the victim,
      shattering [] his arm and femur and penetrating through the
J-A22033-20


      victim’s heart, lungs, diaphragm, and liver. Prior to his death, the
      victim tried to flee from [Appellant], at one point “crab–walking”
      away, pleading for [Appellant] not to shoot and asking for his
      mother. [Appellant] continued to shoot at the victim, stalking the
      victim from the top of the porch to the street.

Commonwealth’s       Memorandum       of   Law    in   Support    of   Sentencing

Recommendations, 4/3/19, at 2.

      When Appellant was initially tried and convicted of first-degree murder

in 2009, he was sentenced to life in prison without the possibility of parole

(“LWOP”). Following unsuccessful direct appeal efforts, he sought state post-

conviction collateral relief as well as federal habeas corpus relief.          His

challenge filed in federal court centered on claims of an illegal sentence in light

of Miller v. Alabama, 567 U.S. 460 (2012), and issues relating to “alleged

vagaries in eyewitness identification [by Commonwealth witness Melanie Miller

and] questions regarding the disclosure of a photo array at trial[.]” Coleman

v. Glunt, No. 3:13-CV-1699 (M.D. Pa.), Report and Recommendation of the

Magistrate Judge, 2/1/18, at 2. “[I]n a commendable display of candor, the

Commonwealth [] notified the court that it agrees that it is in the best interests

of justice to grant Coleman’s petition for writ of habeas corpus and remand”

the case to York County for retrial. Id.      By order entered on February 26,

2018, the United States District Court for the Middle District of Pennsylvania

adopted the magistrate judge’s Report and Recommendation in its entirety,

granted the writ of habeas corpus conditionally, vacated Appellant’s conviction

and sentence, and remanded to the Court of Common Pleas of York County


                                       -2-
J-A22033-20


for retrial. Coleman v. Glunt, 2018 WL 1129598 (M.D. Pa., February 26,

2018).

       Appellant was retried in July 2018 and the jury convicted him of first-

degree murder and third-degree murder. A pre-sentence report was ordered.

At the conclusion of a sentencing hearing conducted on April 4, 2019, the

court imposed a sentence of 56 years to life in prison.1 This timely appeal

followed. Both Appellant and the trial court complied with Pa.R.A.P. 1925.

Appellant asks us to consider four issues, which we have reordered for ease

of discussion:

       I.     Whether the evidence was insufficient to support the jury’s
              verdict as to [first-degree murder2] on the following
              grounds: there being no other competent or compelling
              evidence the testimony of Marshi Martin was so
              contradictory and unreliable that, without any other
              competent evidence, left the jury to decide the matter based
              upon pure conjecture, speculation and assumption.

       II.    Whether as to [first-degree murder3], the verdict was
              against the greater weight of the evidence so as to shock
              one’s sense of justice on the following grounds: there being
____________________________________________


1 The court also imposed a concurrent sentence for third-degree murder. In
its Memorandum issued in response to Appellant’s post-sentence motion, the
trial court ordered that the sentence for third-degree murder be vacated,
acknowledging that the third-degree murder conviction should have merged
with the first-degree murder conviction for sentencing purposes. However,
because the sentence for third-degree murder was to run concurrently with
the first-degree murder sentence, the court suggested Appellant had not
suffered any prejudice. Trial Court Memorandum, 8/6/19, at 16-17.

2-3Although Appellant framed his sufficiency and weight issues in terms of
“Counts 1 and 2,” i.e., first-degree and third-degree murder, respectively, we
shall restrict our analysis to first-degree murder. See n. 1.


                                           -3-
J-A22033-20


              no other competent or compelling evidence the testimony of
              Marshi Martin was so contradictory and unreliable that,
              without any other competent evidence, left the jury to
              decide the matter based upon pure conjecture, speculation
              and assumption.

       III.   Appellant submits this Honorable Court erred and abused its
              discretion in sentencing the Appellant to 56 years to life
              without the possibility of parole on the following grounds:

              a. The court erred in applying the newly enacted
                 sentencing guidelines in that the guidelines de-
                 individualize the sentence to be imposed and results
                 [sic] in a de facto life sentence;

              b. The newly enacted sentencing guidelines are
                 unconstitutional in that they de-individualize the
                 sentence to be imposed and results [sic] in a de facto
                 life sentence;

              c. The newly enacted guidelines are not consistent with
                 the principles set forth in Miller v. Alabama and
                 Batts I and Batts II[4] in that they constrain the court
                 to enter a de facto life sentence;

              d. The imposition of a lifetime parole tail on a juvenile
                 lifer is illegal in that a lifetime tail of parole is
                 unconstitutional and violates the mandates of Miller
                 v. Alabama and Montgomery v. Louisiana[5], in
                 that it is not an individualized sentence.

       IV.    Whether the      trial court erred in admitting the hearsay
              testimony of    Gerard Kinard by admitting said testimony
              under the       excited utterance exception under the
              Pennsylvania    Rules of Evidence.

Appellant’s Brief at 4.


____________________________________________


4Commonwealth v. Batts, 66 A.3d 286 (Pa. 2013) and Commonwealth v.
Batts, 163 A.3d 410 (Pa. 2017), respectively.

5   Montgomery v. Louisiana, 136 S.Ct. 718, 736 (2016).

                                           -4-
J-A22033-20


      In his first issue, Appellant asserts the evidence was insufficient to

support the jury’s verdict of guilty on the first-degree murder charge. As this

Court has explained:

      Our standard of review regarding challenges to the sufficiency of
      the Commonwealth’s case is well settled. “In reviewing the
      sufficiency of the evidence, we consider whether the evidence
      presented at trial, and all reasonable inferences drawn therefrom,
      viewed in a light most favorable to the Commonwealth as the
      verdict winner, support the jury’s verdict beyond a reasonable
      doubt.” Commonwealth v. Patterson, [625 Pa. 104], 91 A.3d
      55, 66 (2014) (citation omitted). “The Commonwealth can meet
      its burden by wholly circumstantial evidence and any doubt about
      the defendant’s guilt is to be resolved by the fact finder unless the
      evidence is so weak and inconclusive that, as a matter of law, no
      probability of fact can be drawn from the combined
      circumstances.” Commonwealth v. Watley, 81 A.3d 108, 113
      (Pa. Super. 2013) (en banc) (internal quotation marks and citation
      omitted), appeal denied, [95 A.3d 277 (Pa. 2014)]. As an
      appellate court, we must review “the entire record . . . and all
      evidence actually received[.]” Id. “[T]he trier of fact while
      passing upon the credibility of witnesses and the weight of the
      evidence produced is free to believe all, part or none of the
      evidence.” Commonwealth v. Kearney, 92 A.3d 51, 64 (Pa.
      Super. 2014) (citation omitted). “Because evidentiary sufficiency
      is a question of law, our standard of review is de novo and our
      scope of review is plenary.” Commonwealth v. Diamond, [623
      Pa. 475], 83 A.3d 119, 126 (2013) (citation omitted).

Commonwealth v. Brooker, 103 A.3d 325, 330 (Pa. Super. 2014).

      With respect to murder, the relevant statute provides:

      (a) Murder of the first degree.—A criminal homicide constitutes
      murder of the first degree when it is committed by an intentional
      killing.
      ....

      (d) Definitions.—As used in this section the following words and
      phrases shall have the meanings given to them in this subsection:
           ....


                                      -5-
J-A22033-20


      “Intentional killing.” Killing by means of poison, or by lying in
      wait, or by any other kind of willful, deliberate and premeditated
      killing.


18 Pa.C.S.A. § 2502.

      In Commonwealth v. Arrington, 86 A.3d 831 (Pa. 2014), our

Supreme Court explained the Commonwealth’s burden as follows:

      In order to sustain a conviction for first-degree murder, the
      Commonwealth must prove that: (1) a human being was
      unlawfully killed; (2) the defendant was responsible for the killing;
      and (3) the defendant acted with malice and a specific intent to
      kill. Specific intent and malice may be established through
      circumstantial evidence, such as the use of a deadly weapon on a
      vital part of the victim’s body.

Id. at 840.

In challenging the sufficiency of the Commonwealth’s evidence, Appellant

argues the only evidence linking Appellant to the murder was testimony from

Commonwealth witness Marshi Martin that was “inherently unreliable”

because Mr. Martin recanted the testimony at a prior PCRA hearing and at

Appellant’s 2018 retrial. Appellant’s Brief at 18. Consequently, the verdict

was based on “mere speculation and assumptions [and] should be set aside.”

Id.

      In its Memorandum issued in response to Appellant’s post-sentence

motion, the trial court provided a synopsis of Mr. Martin’s trial testimony in

the course of analyzing Appellant’s sufficiency challenge. The court noted:




                                      -6-
J-A22033-20


       Commonwealth witness Marshi Martin admitted that he made a
       recorded statement with Detective Spence[6] on December 3,
       2008 (about a week after the incident). Mr. Martin also admitted
       testifying at a “prior proceeding" under oath in 2009 ([Appellant’s]
       first jury trial). At the interview with Detective Spence, Mr. Martin
       admitted to being outside of Gerard Kinard’s residence on the
       night in question, along with Corry Brooks, Gregory Wright (the
       Victim), Gerard Kinard, and [Appellant]. Mr. Martin also identified
       [Appellant] as the shooter of the Victim at both the interview with
       Detective Spence and at the prior proceeding. Also from the prior
       recorded statement with police, Mr. Martin referenced a phone call
       between [Appellant] and Corry Brooks that he walked in on,
       wherein he heard them talking about the incident and he heard
       [Appellant] ask Corry if he was all right, and [Appellant] stated
       that “it did not have to go down like that, but he was hitting you
       with the gun;” “I'm not gonna let nobody just sit there, hit you
       with no gun.” This implies an admission by [Appellant] that he
       shot the Victim because the Victim was hitting Corry Brooks with
       a gun. When [the prosecutor] read all of these prior statements
       at trial and questioned Mr. Martin about those statements, he
       admitted that [the prosecutor] had read them correctly from the
       transcript.

       At a later hearing in 2011 (PCRA hearing), and at [Appellant’s]
       second jury trial (July 2018), Mr. Martin recanted his previous
       statements by claiming he lied to police in 2008 and at the first
       trial in 2009, and that [Appellant] wasn’t even there that evening.
       At the July 2018 trial, the Commonwealth used Mr. Martin’s prior
       statement to police and prior testimony from [Appellant’s] first
       trial to impeach him and as substantive evidence. “[A] prior
       inconsistent statement may be used as substantive evidence only
       when the statement is given under oath at a formal legal
       proceeding; or the statement has been reduced to a writing and
       signed and adopted by the witness; or a statement that is a
       contemporaneous       verbatim    recording   of    the   witness’s
       statements.” Com. v. Lively, 530 Pa. 464, 471, 610 A.2d 7, 10[-
       11] (1992). In the instant case, Mr. Martin’s statement from a
       “prior proceeding” was given under oath at [Appellant’s] first trial
       (a formal legal proceeding).       The prior statement given to
____________________________________________


6 At the time of the 2008 murder, Detective Spence was the Detective
Sergeant Supervisor for the York City Police Violent Crimes Unit. Notes of
Testimony (“N.T.”), Trial, at 182.

                                           -7-
J-A22033-20


     Detective Spence on December 3, 2008 was a contemporaneous
     verbatim recording of that statement, which had been transcribed.
     As a result, both of these statements were admissible for
     impeachment purposes as well as substantive evidence.

     It was up to the jury, as the fact-finder, to decide which
     statements by Mr. Martin, if any, were credible. At the July 2018
     trial, Mr. Martin:

           Admitted making the statement to Detective Spence on

            December 3, 2008; and

           Remembers testifying at another proceeding in 2009;

           Agreed that December 3, 2008 and 2009 are closer in time

            to the shooting date than 2011 (the PCRA hearing where Mr.

            Martin recanted);

           Agreed that what he told Detective Spence in 2008 was

            similar to what he testified to in 2009.

     Mr. Martin also claimed at trial that right before testifying at the
     2009 proceeding, he told them he had lied back in 2008. He
     further claimed that they threatened to put him in jail if he did not
     go forward with his testimony. Upon further questioning, Mr.
     Martin admitted that he did not tell the court he was lying in 2009,
     but claimed that he told the detectives before he went into the
     courtroom that he was lying and that he did not want to testify.
     However, he claimed he could not remember which detective he
     told prior to that proceeding that he was lying, and he further
     admitted that after telling the unknown detective that he was lying
     and did not want to testify:

           He then took the stand; and

           He then swore to tell the truth; and




                                     -8-
J-A22033-20


              He then gave testimony that was similar to the statement

               he   made    in   December      2008   wherein   he   identified

               [Appellant] as the shooter.

Trial Court Memorandum, 8/6/19, at 2-5 (references to notes of testimony

and some capitalization omitted).

        Appellant’s assertion that Mr. Martin’s 2008 statement and 2009

testimony were the only links to Appellant’s role in the homicide is

contradicted by the testimony of Detective Spence and other witnesses.

Despite Mr. Martin’s suggestion that Appellant was not present on the night

of the shooting, Detective Spence recounted Gerard Kinard’s statement that

Appellant and Mr. Martin attempted to get into Kinard’s house “right after the

shooting.” N.T., Trial, at 199.7 Moreover, Detective Spence stated that Mr.

Martin came to the police station on his own after the detective contacted Mr.

Martin’s mother.      According to Detective Spence, Mr. Martin “was glad we

reached out to him. And near the end of it, he said he was scared. He didn’t

want to be put in the middle of this situation, so we offered to get him some

counseling and help. It was never confrontational at all.” Id. at 200.

        Detective Spence explained that the situation was hard on Mr. Martin

because he and Appellant had been friends for a long time, “since school.” Id.




____________________________________________


7   Kinard testified that he an Appellant are cousins. N.T., Trial, at 126.

                                           -9-
J-A22033-20


Even so, Mr. Martin admitted to the detective that Appellant “was the one

shooting.” Id.

       Jennifer Myers also testified. She explained that she lived across the

street from Gerard Kinard’s house. She heard voices outside and looked out

her window. She witnessed the shooting and heard at least five shots but did

not see the shooter’s face because his back was to her. She did provide a

description of the shooter’s clothing (a black hoody and dark pants) and his

height (around 5’ 7” to 5’ 9”) relative to the victim (a tall, thin Black male)

and a third individual (a white boy who was shorter than the victim). Id. at

175-77.    Her testimony regarding the height of the persons involved was

consistent with the height of Appellant and of his victim, according to the

testimony of both Detective Spence and the forensic pathologist. Id. at 201,

111.

       Viewed in a light most favorable to the Commonwealth as verdict

winner, we find the Commonwealth provided evidence—both direct and

circumstantial—proving that Greg Wright was unlawfully killed; that Appellant

was responsible for the killing; and that Appellant acted with malice and a

specific intent to kill.   Contrary to Appellant’s assertion, the jury was not

constrained to reach a verdict based on conjecture, speculation, and

assumption. The evidence, along with all reasonable inferences drawn from

that evidence, supports the jury’s verdict of first-degree murder beyond a




                                      - 10 -
J-A22033-20


reasonable doubt.     Appellant is not entitled to relief on his sufficiency of

evidence issue.

      In his second issue, Appellant argues the guilty verdict on first-degree

murder charges was against the weight of the evidence. Our Supreme Court

has instructed:

      A motion for a new trial based on a claim that the verdict is against
      the weight of the evidence is addressed to the discretion of the
      trial court. Commonwealth v. Widmer, 560 Pa. 308, 319, 744
      A.2d 745, 751–52 (2000); Commonwealth v. Brown, 538 Pa.
      410, 435, 648 A.2d 1177, 1189 (1994). A new trial should not be
      granted because of a mere conflict in the testimony or because
      the judge on the same facts would have arrived at a different
      conclusion. Widmer, 560 Pa. at 319–20, 744 A.2d at 752.
      Rather, “the role of the trial judge is to determine that
      ‘notwithstanding all the facts, certain facts are so clearly of greater
      weight that to ignore them or to give them equal weight with all
      the facts is to deny justice.’” Id. at 320, 744 A.2d at 752 (citation
      omitted).

Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013). “A motion for

new trial on the grounds that the verdict is contrary to the weight of the

evidence, concedes that there is sufficient evidence to sustain the verdict.”

Widmer, 744 A.2d at 751.

      This Court is not to step into the shoes of the trial court to revisit the

question of whether the verdict was against the evidence. Rather, our task is

to “analyze whether the trial court abused its discretion by reaching a

manifestly unreasonable judgment, misapplying the law, or basing its decision

on partiality, prejudice, bias, or ill-will.”   Clay, 64 A.3d at 1056 (citing

Widmer, 744 A.2d at 753). As the trial court recognized, “Relief on a weight


                                      - 11 -
J-A22033-20


of the evidence claim is reserved for ‘extraordinary circumstances, when the

jury’s verdict is so contrary to the evidence as to shock one’s sense of justice

and the award of a new trial is imperative so that right may be given another

opportunity to prevail.’”   Trial Court Memorandum, 8/6/19, at 10 (quoting

Commonwealth v. Sanchez, 36 A.3d 24, 27 (Pa. 2011)).

      Appellant suggests that Commonwealth witness Marshi Martin was the

only witness who identified Appellant as the shooter. He contends that Mr.

Martin’s testimony to that effect at Appellant’s original trial was refuted by Mr.

Martin at Appellant’s retrial.    At retrial, Mr. Martin insisted he testified

“untruthfully” at the first trial and was untruthful in identifying Appellant as

the shooter when he was interviewed by detectives. Appellant’s Brief at 16.

Because Commonwealth witness Jennifer Myers was unable to identify the

shooter, “[t]he verdict could have only been based upon the testimony of

Marshi Martin.” Id. Under the circumstances, Appellant posits, “the jury was

left to decide the matter purely upon conjecture, speculation and assumption.”

Id.

      The trial court rejected Appellant’s assertions, determining the verdict

“was not based on speculation, conjecture, and assumption, but on the direct

and circumstantial evidence that was presented.” Trial Court Memorandum

8/6/19, at 10. Based on our review, we find no abuse of discretion in the trial

court’s conclusion that “the jury’s verdict is not so contrary to the evidence as

to shock the conscience of the court.” Trial Court Memorandum, 8/6/19, at


                                      - 12 -
J-A22033-20


10 (some capitalization omitted). Appellant’s weight of the evidence claim

fails.

         Appellant next raises four interrelated sub-issues in challenging the

legality of the sentence imposed, i.e., a term of imprisonment of 56 years to

life. He argues the court erred in applying the “newly enacted sentencing

guidelines” because they de-individualize the sentence and result in a de facto

life sentence, and he claims the guidelines are unconstitutional. He further

asserts the guidelines are inconsistent with case law (including Miller8),

constraining the court to enter a de facto life sentence, and contends the

imposition of a lifetime parole tail is unconstitutional because it is not

individualized.

         As this Court reiterated in Commonwealth v. Clary, 226 A.3d 571 (Pa.

Super. 2020):


____________________________________________


8 Miller requires examination of the following factors when sentencing a
juvenile facing a potential LWOP sentence:

         At minimum it should consider a juvenile’s age at the time of the
         offense, his diminished culpability and capacity for change, the
         circumstances of the crime, the extent of his participation in the
         crime, his family, home and neighborhood environment, his
         emotional maturity and development, the extent that familial
         and/or peer pressure may have affected him, his past exposure to
         violence, his drug and alcohol history, his ability to deal with the
         police, his capacity to assist his attorney, his mental health
         history, and his potential for rehabilitation.

Batts II, 163 A.3d at 421 n.5 (citations and alterations omitted).



                                          - 13 -
J-A22033-20


       A claim challenging a sentencing court’s legal authority to impose
       a particular sentence presents a question regarding the legality of
       the sentence. Commonwealth v. Hernandez, 217 A.3d 873,
       878 (Pa. Super. 2019). “The determination as to whether a trial
       court imposed an illegal sentence is a question of law; an appellate
       court’s standard of review in cases dealing with questions of law
       is plenary.” Id. (citation omitted).

Id. at 580-81.

       Initially we note that, unlike many of the cases cited by the trial court

and the parties, this case does not involve a remand for resentencing in light

of Miller and/or Montgomery.9 Rather, the sentence at issue here is one

imposed following the 2018 retrial, which resulted in Appellant’s conviction.

The sentencing provisions applicable to Appellant’s 2018 conviction went into

effect on October 25, 2012, and provide in relevant part:


____________________________________________


9   In Miller, the United States Supreme Court in 2012 held that “mandatory
life-without-parole sentences for juveniles violate the Eighth Amendment.”
Miller, 132 S.Ct. at 2464. Four years later, in 2016, the Court determined
that “Miller announced a substantive rule that is retroactive in cases on
collateral review.” Montgomery, 136 S.Ct. at 732. While these decisions
formed the basis for vacating Appellant’s original sentence, Appellant’s case
was not remanded for sentencing. Rather, his case was remanded for a new
trial and is before this Court on direct appeal. Therefore, Montgomery is not
implicated.

Further, we note that “[o]ur Supreme Court has held that in fashioning a
minimum sentence [for juveniles who committed first-degree murder prior to
June 24, 2012], courts have discretion but ‘should be guided by the minimum
sentences contained in Section 1102.1(a)[.]’” Commonwealth v. Blount,
207 A.3d 925, 934 n.5 (Pa. Super. 2019) (quoting Batts II, 163 A3d at 458).




                                          - 14 -
J-A22033-20


     (a) First degree murder.--A person who has been convicted
     after June 24, 2012, of a murder of the first degree . . . and who
     was under the age of 18 at the time of the commission of the
     offense shall be sentenced as follows:

        (1) A person who at the time of the commission of the
        offense was 15 years of age or older shall be sentenced to
        a term of life imprisonment without parole, or a term of
        imprisonment, the minimum of which shall be at least 35
        years to life.

     ....

            (e) Minimum sentence.--Nothing under this section shall
            prevent the sentencing court from imposing a minimum
            sentence greater than that provided in this section.
            Sentencing guidelines promulgated by the Pennsylvania
            Commission on Sentencing may not supersede the
            mandatory minimum sentences provided under this section.

18 Pa.C.S.A. § 1102.1.

     The trial court examined each of the factors set forth in 18 Pa.C.S.A.

§ 1102.1(d), see N.T., Sentencing, at 77-84, and determined that a LWOP

sentence would be “inappropriate” for Appellant because “there was not proof

beyond a reasonable doubt that [Appellant] was irreparably corrupted.” Trial

Court Memorandum, 8/6/19, at 11-12. The court instead imposed a sentence

of 56 years to life, a sentence that was in the standard range for a person

older than 15 but younger than 18 with a Prior Record Score of five and an

Offense Gravity Score of 15. As the court explained:

     This contemplates that after serving his minimum sentence (56
     years), [Appellant] would be eligible for parole, but may, in fact,
     end up serving a life sentence if the Parole Board determines that
     he is not entitled to parole. . . . Despite [Appellant’s] repeated
     contentions to the contrary, his sentence is neither “de facto” nor
     is it “de-individualized.”

                                   - 15 -
J-A22033-20



Id.10

In Commonwealth v. Ligon, 206 A.3d 1196 (Pa. Super. 2019), this Court

clarified that

        [Miller] did not hold that life sentences with parole eligibility are
        unconstitutional, or that juvenile murderers must be released at
        some point regardless of their fitness to rejoin society.
____________________________________________


10 We note that our Supreme Court granted a petition for allowance of appeal
in Commonwealth v. Felder, 18 EAP 2018, after this Court affirmed Felder’s
sentence imposed for first-degree murder. The Court agreed to consider the
following question:

        Does not a sentence of 50 years to life imposed upon a juvenile
        constitute a de facto life sentence requiring the sentencing court,
        as mandated by this Court in Commonwealth v. Batts, 163 A.3d
        410 (Pa. 2017) (“Batts II”), first find permanent incorrigibility,
        irreparable corruption or irretrievable depravity beyond a
        reasonable doubt?

However, while the sentencing court is to be guided by Section 1102.1 when
resentencing for a conviction predating June 24, 2012, see n. 9, Section
1102.1 itself does not apply to Felder, whose March 2012 conviction predated
enactment of the provisions. Appellant, by contrast, was convicted in 2018
and, as such, the sentencing provisions of Section 1102.1 apply to him. This
distinction is important because the sentencing guideline range for Appellant
starts at 56 years. See 204 Pa. Code § 303.16(b).

We further note that our Supreme Court entered a per curiam order on March
31, 2020, placing a hold on the Felder appeal pending Jones v. Mississippi,
285 So.3d 626 (Miss. Ct. App. 2017), cert. granted, 140 S.Ct. 1293 (2020).
As reflected in the Petitioner’s Brief in Jones, the question before the United
States Supreme Court is “[w]hether the Eighth Amendment requires the
sentencing authority to make a finding that a juvenile is permanently
incorrigible before imposing a sentence of life without parole.” Petitioner’s
Brief at i, 2020 WL 3106513. In Jones, the Petitioner contends the Mississippi
court refused to determine whether the “juvenile homicide offender is
permanently incorrigible” before imposing his sentence of life without parole,
as required by Montgomery and Miller. Id. at 1.




                                          - 16 -
J-A22033-20



     Thus, a sentence with a term of years minimum and a maximum
     sentence of life does not violate Miller’s individualized sentencing
     requirement, because it properly leaves the ultimate decision of
     when a defendant will be released to the parole board.

Id. at 1200. Further, as our Supreme Court stated in Batts II,

     Section 1102.1(a) requires the imposition of a mandatory
     minimum sentence for juveniles convicted of first-degree murder.
     Subsection (e) makes clear that this is only the minimum sentence
     required, stating, “Nothing under this section shall prevent the
     sentencing court from imposing a minimum sentence greater than
     that provided in this section.” 18 Pa.C.S. § 1102.1(e).

     In determining the minimum sentence for a juvenile convicted of
     first-degree murder prior to Miller, a sentencing court is to
     exercise its discretion to find the appropriate, individualized
     sentence in each case, just as it would when fashioning the
     minimum sentence for any other defendant before it. See
     Commonwealth v. Gordon, 596 Pa. 231, 942 A.2d 174, 182
     (2007) (“Pennsylvania judges retain broad discretion to sentence
     up to and including the maximum sentence authorized by statute;
     the only line that a sentence may not cross is the statutory
     maximum sentence.”); Commonwealth v. Walls, 592 Pa. 557,
     926 A.2d 957, 966–67 (2007) (stating that sentencing in
     Pennsylvania is individualized, requiring the sentencing court to
     consider certain factors and to provide an explanation of its
     reasoning prior to imposing a given sentence).

Batts II, 163 A.3d at 443 (footnote omitted).

     In Clary, the trial court initially imposed the mandatory LWOP sentence

following Clary’s 2000 convictions for murder, attempted murder, and gun

violations. Upon resentencing in the wake of Miller and Montgomery, the

court imposed an aggregate sentence of 48 years to life. On appeal, Clary

asserted that while the court did not impose a LWOP sentence, his sentence




                                    - 17 -
J-A22033-20


constituted an impermissible de facto life sentence in violation of Miller.

Clary, 226 A.3d at 580. This Court rejected his claim, explaining:

     A trial court may not impose a term-of-years sentence on a
     juvenile convicted of homicide that equates to a de facto LWOP
     sentence unless it finds, beyond a reasonable doubt, that the
     juvenile is incapable of rehabilitation. Miller, 567 U.S. at 479,
     132 S.Ct. 2455; Commonwealth v. Foust, 180 A.3d 416, 433
     (Pa. Super. 2018).

     ....

     This court has distinguished between individual term-of-years
     sentences which constitute de facto LWOP sentences and those
     that do not. Foust, supra at 438. In Foust, this Court concluded
     that a 150-year sentence is a de facto LWOP sentence and a 30
     years’ to life sentence does not constitute a de facto LWOP
     sentence. Id.

     For sentences that fall between the clearly constitutional and
     unconstitutional parameters, we have concluded that a sentence
     is not a de facto LWOP sentence where there is “some meaningful
     opportunity to obtain release based on demonstrated maturity and
     rehabilitation.” Commonwealth v. Bebout, 186 A.3d 462, 467
     (Pa. Super. 2018) (citation omitted). Thus, “it must at least be
     plausible that one could survive to the minimum release date with
     some consequential likelihood that a non-trivial amount of time at
     liberty awaits.” Id. at 468 (emphasis omitted). If there is no
     meaningful opportunity for parole, the sentence constitutes a de
     facto LWOP sentence. Id. We[] therefore consider the age the
     appellant would be eligible for parole to determine whether the
     new sentence is the functional equivalent of LWOP. Id.

     In Commonwealth v. Anderson, 224 A.3d 40, 47-48 (Pa.
     Super. 2019), a post-Miller case, the appellant received a
     sentence of 50 years’ to life imprisonment upon resentencing.
     [Id.] at 41-42. Because Anderson was 17 years old at the time
     he began serving his sentence, he would, thus, be eligible for
     parole at age 67. Id. at 46-47. We, therefore, concluded that his
     sentence was not the functional equivalent of LWOP. Id. at 47-
     48. See also Bebout, supra at 468 (concluding the appellant’s
     45 years’ to life sentence in which he would be eligible for parole
     at the age of 60 was not de facto LWOP); Commonwealth v.

                                   - 18 -
J-A22033-20


      Lekka, 210 A.3d 343, 357-58 (Pa. Super. 2019) (concluding that
      because the appellant’s term of 45 years’ to life imprisonment
      rendered him eligible for parole at the age of 62, it was not a de
      facto LWOP sentence); Foust, supra at 438, 441 (concluding that
      the appellant’s two consecutive 30 year to life sentences were not
      a de facto LWOP sentence and noting that even considering
      Appellant’s aggregate sentence, he had a chance of being released
      into society in his 70s).

Id. at 581. Further, “our cases have concluded that even the chance of parole

when a defendant is in his or her eighties is not the equivalent of a life

sentence.”   Commonwealth v. Brooker, 103 A.3d 325, 340 (Pa. Super.

2014) (citing Commonwealth v. Dodge, 77 A.3d 1263, 1275 (Pa. Super.

2013) (concluding a sentence allowing a defendant to be paroled in his early

eighties, while lengthy, is not the equivalent of a life sentence)).

      The trial court considered whether a sentence of 56 years to life

constituted a de facto LWOP sentence and concluded it did not. As the court

observed:

      In the instant case, [Appellant] will be approximately 72 years of
      age when he becomes eligible for parole.            As in Bebout,
      [Appellant’s] opportunity for release is meaningful, especially in
      light of the gravity of his crime. Moreover, for [Appellant] in this
      case, despite being 12 years older than Bebout when he will be
      eligible for parole, it is at least plausible that he could survive
      until the minimum release date with some consequential likelihood
      that a non-trivial amount of time at liberty awaits. And, similar to
      the defendant in Bebout, at the age of 72, [Appellant] in this case
      has the potential to live for several decades outside of prison if
      paroled at his minimum. As a result the court’s sentence of 56
      years to life is not a de facto LWOP sentence.

Trial Court Memorandum, 8/6/19, at 15 (emphasis in original; some

capitalization omitted). Moreover, just as in Bebout, Appellant “has failed to


                                     - 19 -
J-A22033-20


demonstrate that he has no plausible chance of survival until his minimum

release date.” Hernandez, 217 A.3d at 879. Therefore, we reject Appellant’s

contention that applying the sentencing guidelines in his case de-individualizes

his sentence or results in a de facto life sentence.

      Moreover, as we recognized in Ligon,

      The Miller Court did not call into question the ability of state
      parole boards to make the decision as to whether a juvenile
      murderer should be paroled and did not equate a sentence of
      LWOP with one for life with the possibility of parole.
      Montgomery, supra at 736. In fact, it did the opposite, merely
      requiring the states to make the relevant inmates parole eligible,
      thereby insuring that those prisoners who have shown the ability
      to reform will receive a meaningful opportunity for release.

Ligon, 206 A.3d at 1200.

      Again, Miller “did not hold that life sentences with parole eligibility are

unconstitutional[.]” Id. As we explained in Commonwealth v. Lawrence,

99 A.3d 116 (Pa. Super. 2014), “Section 1102.1 does not offend the Cruel and

Unusual Punishment Clause of the Eighth Amendment.” Id. at 121. See also

Brooker, 103 A.3d at 339. Moreover,

      “[D]uly enacted legislation carries with it a strong presumption of
      constitutionality.” Lawrence, 99 A.3d at 118. We will not find a
      statute violative of the Eight Amendment’s prohibition on cruel
      and unusual punishment unless it calls for a sentence so greatly
      disproportionate to an offense as to offend evolving standards of
      decency or a balanced sense of justice.

Commonwealth v. Smith, 210 A.3d 1050, 1062 (Pa. Super. 2019) (internal

citations and quotations omitted). Appellant’s assertions that the guidelines




                                     - 20 -
J-A22033-20


are inconsistent with case law, including Miller, or that they constrain the trial

court to enter a de facto life sentence are unfounded.

      We also dismiss Appellant’s argument that imposition of a lifetime parole

tail is unconstitutional because it is not individualized. This Court rejected a

similar argument in Hernandez, holding that

      [f]or those defendants convicted of first or second-degree murder
      prior to June 25, 2012, for whom the sentencing court determines
      a life without parole sentence is inappropriate, it is our
      determination here that they are subject to a mandatory
      maximum sentence of life imprisonment as required by Section
      1102.1(a), accompanied by a minimum sentence determined by
      the common pleas court upon resentencing.

Hernandez, 217 A.3d at 879 (quoting Commonwealth v. Blount, 207 A.3d

925, 938 (Pa. Super. 2019) (citing Commonwealth v. Seskey, 170 A.3d

1105, 1108 (Pa. Super. 2017) (additional citations and brackets omitted)).

The same rationale applies to the sentence imposed in accordance with

18 Pa.C.S.A. 1102.1 for Appellant’s 2018 conviction. Appellant’s sentencing

claims, including his claims of unconstitutionality, fail.

      In his fourth and final claim, Appellant contends the trial court erred in

admitting testimony of Commonwealth witness Gerard Kinard under the

excited utterance exception to the hearsay rule.       In his brief, he argues—

without citation to authority—that Kinard’s testimony does not qualify as an

excited utterance because Kinard was repeating the statements made by

others that Appellant and Martin were trying to get into the Kinard home.




                                      - 21 -
J-A22033-20


      It is well-settled the “[a]n appellate court’s standard of review of a trial

court's evidentiary rulings, including rulings on the admission of hearsay . . .

is abuse of discretion.” Commonwealth v. Walter, 93 A.3d 442, 449 (Pa.

2014). We will not disturb an evidentiary ruling unless “the law is overridden

or misapplied, or the judgment exercised is manifestly unreasonable, or the

result of partiality, prejudice, bias, or ill-will, as shown by evidence of record.”

Commonwealth v. Cooper, 941 A.2d 655, 667 (Pa. 2007) (citation omitted).

      As the trial court recognized, to qualify as an excited utterance, a

statement must be

      a spontaneous declaration by a person whose mind has been
      suddenly made subject to an overpowering emotion caused by
      some unexpected and shocking occurrence, which that person had
      just participated in or closely witnessed, and made in reference to
      some phase of that occurrence which he perceived, and this
      declaration must be made so near the occurrence both in time and
      place as to exclude the likelihood of its having emanated in whole
      or in part from his reflective faculties. . . . Thus, it must be shown
      first, that the declarant had witnessed an event sufficiently
      startling and so close in point of time as to render [his] reflective
      thought processes inoperable and, second, that [his] declarations
      were a spontaneous reaction to that startling event.

Trial Court Rule 1925(a) Opinion, 10/25/19, at 3 (quoting Commonwealth

v. Stokes, 615 A.2d 704, 712 (Pa. 1992) (additional citation and alterations

omitted)). As this Court has explained:

      An excited utterance, as an exception to the hearsay rule, is “[a]
      statement relating to a startling event or condition made while the
      declarant was under the stress of excitement caused by the event
      or condition.” Pa.R.E., Rule 803(2), 42 PA. CONS. STAT. ANN.
      The Comment to this exception states that “[t]his exception has a
      more narrow base than the exception for a present sense


                                      - 22 -
J-A22033-20


      impression, because it requires an event or condition that is
      startling.” Id., Comment–1998 (emphasis in original).

Commonwealth v. Hood, 872 A.2d 175, 181 (Pa. Super. 2005).

      At trial, Gerard Kinard testified that after hearing several shots fired,

“everybody in my house was scared. We didn’t know what was going on. We

didn’t know who was shooting or what was happening.” N.T., Trial, at 122.

The testimony permitted over the objection of defense counsel involved

Kinard’s statement “that people in his house were yelling that [Appellant] and

Marshi Martin were trying to get into Mr. Kinard’s house.” Trial Court Rule

1925(a) Opinion, 10/25/19 at 3 (citing N.T., Trial, at 123-26). The trial court

acknowledged the statement made by Kinard was, in fact, hearsay. However,

      [a]t the time those declarations were uttered, [Appellant] had just
      fired numerous shorts at the Victim directly outside of Mr. Kinard’s
      house, and [Appellant] and Marshi Martin were trying to get into
      the house. These circumstances clearly indicate an unexpected
      and shocking occurrence to the people inside that house.
      Moreover, the declarations were made by those individuals very
      close in time and place to that shocking occurrence, so as to
      render their reflective thought processes inoperable, and their
      declarations were a spontaneous reaction to that startling event.

Id. at 3-4.

      We find no abuse of discretion in the trial court’s allowance of Kinard’s

hearsay testimony under the excited utterance exception. A declarant may

testify to the excited utterance of a third party. See, e.g., Commonwealth

v. Murray, 83 A.3d 137, 156-58 (Pa. 2013); Commonwealth v. Sherwood,

902 A.2d 483, 495-96 (Pa. 2009) (recognizing witness testimony as to




                                     - 23 -
J-A22033-20


statement made by third party as an excited utterance and exception to the

hearsay rule). Appellant is not entitled to relief.

      Appellant’s issues do not afford him any relief. Therefore, we affirm his

judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2020




                                     - 24 -